      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 1 of 30




                          UNITED STATE DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK



MOHAWK GAMING ENTERPRISES, LLC            )
873 State Route 37                        )
Akwesasne, New York 13655                 )
                                          )
                        Plaintiffs,       )
                                          )
                                          )                         CIVIL ACTION NO. 8:20-CV-0701
       v.                                 )                                          (DNH/DJS)
                                          )
                                          )
AFFILIATED FM INSURANCE CO.               )
270 Central Avenue                        )
P.O. Box 7500                             )
Johnston, RI 02919-4949                   )
                                          )
                        Defendant.        )
 _________________________________________)


                                         COMPLAINT

                                   NATURE OF THE CASE

           1. On March 16, 2020, in response to a COVID-19 incident in a nearby town, the

Saint Regis Mohawk Tribe (Tribe) issued a civil order of closure to the Akwesasne Mohawk

Casino Resort (AMCR), a business owned by the Insured Mohawk Gaming Enterprises (MGE).

This closure has resulted in significant income losses that are covered by MGE’s business

interruption policy with Affiliated FM. However, Affiliated FM has declined coverage on

nonsensical and deceitful grounds. MGE seeks a declaration that it is legally entitled to

insurance coverage under the “Business Interruption—Civil Authority” section of its all-risk

property insurance policy (Policy) purchased from Insurer Defendant Affiliated FM. MGE also




                                                1
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 2 of 30




seeks substantial damages for breach of contract, violation of state law governing deceitful

practices and fraud.

        2.      MGE’s Property Insurance Policy, Exhibit 1, consists of two parts. Part One

covers property damage and includes coverage for “Communicable Disease – Property

Damage.” Part Two covers business interruption and includes an extension of business

interruption coverage due to Civil Authority closure. Section E.2. Exh. 1 at P0037.

        3.      The civil authority section of the insurance contract sets forth three specific

criteria to establish coverage: (a) that an order of civil or military authority prohibits access to a

location; (b) provided such order is the direct result of physical damage of the type insured; (c) at

a location or within five statute miles of it.

        4.      On March 15, 2020, Saint Lawrence College in Cornwall, Ontario (College),

located 4.5 miles from the AMCR, was closed due to the actual presence of coronavirus COVID-

19 on the campus.

        5.      On March 16, 2020, in reaction to and as a direct result of the actual presence of

the coronavirus COVID-19 at the College and the College closure, the Tribe declared a state of

emergency on the reservation and separately issued a closure order to the AMCR.

        6.      AMCR has been closed since March 17, 2020 under the civil authority order and

MGE has suffered significant business interruption losses.

        7.      On March 19, 2020, MGE notified Affiliated FM that it intended to claim

coverage under the business interruption civil authority section of the policy. In that notice,

MGE did not state or refer to any facts that alluded to the actual presence of a communicable

disease at AMCR. Rather, MGE based its claim on the lost earnings it is suffering due to the

civil closure order and because the circumstances of the closure met the criteria of the contract’s




                                                   2
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 3 of 30




Section E.2 for civil authority losses. (From time to time during the pendency of this claim,

AMCR has acted as MGE’s agent in submitting documentation and requests to Affiliated FM.)

       8.      When first notified of MGE’s claim, Affiliated FM inexplicably acknowledged

the claim as one for “communicable disease” coverage.

       9.      MGE repeatedly asked Affiliated FM to revise that designation and to provide

whatever forms were necessary to make a civil authority claim. Affiliated FM ignored these

requests and repeatedly sought to intentionally steer MGE to a claim under the communicable

disease section of the contract of insurance. In so doing, MGE had full knowledge that the

communicable disease provision would not be applicable without an actual presence of the

disease and, even if the disease were present, there would be no recovery because of the Policy

sublimit and deductible.

       10.     To head off MGE’s claim, then, on May 4, 2020, prior to the submission of

MGE’s official proof of loss, Affiliated FM sent a letter to MGE which set out three points in

analysis of the MGE proVision Policy: (a) a virus is a contaminant and any claim for

contamination is excluded under the Policy; (b) the civil authority section requires “physical

damage” and the presence of a communicable disease does not qualify as physical damage; and

(c) the only potential claim under the Policy is for property damage under the communicable

disease section because COVID-19 is a qualifying communicable disease. A true and correct

copy of this correspondence is attached as Exhibit 2.

       11.     Despite Affiliated FM’s efforts, MGE, by its agent AMCR, has continued to

assert the claim under the civil authority provision in the Policy. MGE timely tendered its

formal Proof of Loss on May 12, 2020 with evidence in the form of several witness statements,




                                                3
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 4 of 30




documents, and spreadsheets. Despite the passage of more than 30 days, MGE has yet to receive

a response from Affiliated FM.

       12.     Since that submission, MGE learned that Affiliated FM has adopted a company-

wide position, titled “talking points” which provides all adjusters (not just the adjuster assigned

to MGE’s claim) with direction and instructions on how to respond to COVID-19 claims. A true

and correct copy of Affiliated FM’s Talking Points is attached as Exhibit 3.

       13.     The May 4, 2020 letter from Affiliated FM predictably followed this set of talking

points. The talking points advise that civil authority coverage is not available for COVID-19

closures because the civil authority section requires “physical damage,” and the presence of a

virus does not qualify. The talking points advise that the presence of the coronavirus is

“property damage” if there is the actual presence of a communicable disease, but that same

actual presence of the disease is not to be construed as “physical damage” under the civil

authority provision. Finally, the talking points advise that if coronavirus is present, it is a virus

that falls under the more general category of “contamination” and is therefore completely

excluded from coverage under the Policy. But the “communicable disease” section of the Policy

is still available for a claim if an insured can prove the actual presence of the disease. This

reasoning is circular and contradictory because, as is well known, COVID-19 is a virus that

causes a disease.

       14.     The Affiliated FM positions set forth in its May 4, 2020 letter are identical to the

talking points which are being put forth in an unfair and deceitful manner. Affiliated FM has

devised an interpretation of the Policy – which is a contract of insurance – that will allow it to

engage in the blanket denial of all claims for coverage related to the coronavirus regardless of




                                                   4
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 5 of 30




investigation or facts, not just as applied to MGE, but to any insured seeking to recover for

COVID-related damages under Affiliated FM’s standard-form policies.

       15.       MGE seeks a declaration that it is entitled to business interruption coverage under

its Policy because it has been closed by civil order and it has met the Policy conditions that the

closure order was a direct result of physical damage of the type insured, that is, the presence of a

communicable disease at a location within five miles of the insured property.

       16.       MGE seeks a declaration that Affiliated FM has breached the contract that

requires it to cover a validly-asserted claim within a reasonable amount of time, which the Policy

defines as 30 days and further seeks a declaration that Affiliated FM has breached the implied

duty of good faith applicable to the contract by virtue of its internal policy to deny all claims on

specific grounds regardless of facts or investigation.

       17.       MGE seeks an order that Affiliated FM has violated New York General Business

Law § 349 by engaging in deceitful and unlawful practices by mischaracterizing MGE’s claim

and by applying a pre-conceived and prepared (feigned) basis for denial of any and all COVID-

19 claims related to civil closure orders in regard to consumers such as MGE, which purchased

the property insurance policy and paid premiums based on its reasonable reliance that the

insurance carrier would comply with its contractual and statutory duties to investigate and settle

claims fairly.

       18.       MGE seeks a finding that Affiliated FM engaged in a pattern of misconduct

against MGE in fraudulently denying coverage based on a contorted interpretation of the Policy

that was adopted by the Insurer on a company-wide basis to create a pre-conceived and prepared

basis for denial of any COVID-19 claim that may be related to civil closure orders.




                                                  5
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 6 of 30




       19.       MGE seeks compensatory, consequential, and punitive damages as well as

attorneys’ fees and expenses for the wrongs described herein.

                                               PARTIES

       20.       Plaintiff repeats and realleges the foregoing allegations as if fully set forth herein.

       21.       MOHAWK GAMING ENTERPRISES (MGE) is a Limited Liability Company

formed under the laws of the Saint Regis Mohawk Tribe (the Tribe) and is the Insured party

under the Policy. MGE is located on the Saint Regis Mohawk Indian Tribe Reservation in

Franklin County, New York. MGE is the owner of Akwesasne Mohawk Casino Resort

(AMCR), a casino/hotel operation located on the Reservation.

       22.       AFFILIATED FM is an insurance company incorporated in the State of Rhode

Island. Affiliated FM, which is part of the FM Global Group, is registered to sell insurance in

New York State under NAIC# 10014. Affiliated FM is represented by an insurance agent in

New York who worked with MGE/AMCR on its policies. Affiliated FM has engaged in

business interactions with MGE and AMCR from its offices in Woodland Hills, California.

                                           JURISDICTION

       23.       Plaintiff repeats and realleges the foregoing allegations as if fully set forth herein.

       24.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 (a)(1) and (c)(1), because there is complete diversity of citizenship between Plaintiff and

the Defendant.

       25.       Further, Plaintiff MGE’s insurance claim is greater than $75,000.00. 28 U.S.C.

§ 1332(a). The Court has personal jurisdiction over Defendant because at all relevant times it

has engaged in substantial business activities in the State of New York. At all relevant times

Defendant transacted, solicited, and conducted business in New York through its employees,




                                                    6
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 7 of 30




agents, and/or sales representatives, and derived substantial revenue from such business in

New York. At all relevant times, Defendant used the worldwide Internet to market its products,

including the proVision policy at issue herein, to consumers in New York.

       26.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a

substantial portion of the wrongful acts upon which this lawsuit is based occurred in this District.

Venue is also proper pursuant to 28 U.S.C. § 1391(c) because Defendant is a corporation that has

substantial, systematic, and continuous contacts in the State of New York, and as a result, it is

subject to personal jurisdiction in this District.

        27.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of business arising from the civil authority

event detailed below.

                                   FACTUAL ALLEGATIONS

        28.     Plaintiffs incorporate by reference, as if fully set forth herein, the allegations in

the foregoing paragraphs.

                                          Insurance Policy

        29.     In return for the payment of substantial premiums, Defendant issued to MGE a

property insurance policy, No. SS722 (Policy). Exh. 1. The Policy is a standard issue Policy

known as the “proVision” policy. Exh. 1 at P0011 (header). Plaintiff made all premium

payments, and the Policy was in effect for a one-year period with coverage through and

including July 1, 2020. Exh. 1 at P0003. The Policy covers three locations, one of which is at

issue here -- 873 State Route 37, Hogansburg, NY 13655, where the main casino and resort are




                                                     7
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 8 of 30




located. Exh. 1 at P0004. The Policy is an all-risk property damage policy, covering “all risk of

physical loss or damage” unless excluded. Exh. 1 at P0014.

       30.     The Policy includes several specific policy extensions to cover lost earnings due

to business interruption, one of which is most relevant here: business interruption due to civil

authority order. Policy Section E.2 titled “Civil or Military Authority,” does not include any

exclusions or exceptions to the type of “physical damage” that may be claimed so long as it is of

the type insured:

       This Policy covers Business Interruption Coverage loss incurred by the Insured
       during the Period of Liability if an order of civil or military authority prohibits
       access to a location provided such order is the direct result of physical damage of
       the type insured at a location or within five statute miles of it.

       Item B. 3. of Property Excluded does not apply to this Business Interruption
       Coverage Extension.

       The Period of Liability for this Business Interruption Coverage Extension will be:

        a) The period of time starting at the time of such order of civil or military
       authority, but not to exceed the number of consecutive days shown in the
       Declarations section of this Policy.

Exh. 1 at P0037-38.

       31.     The Policy defines the presence of a communicable disease as “property damage.”

Section D.5, titled “Communicable Disease - Property Damage,” is located in the property

damage section of the policy. Property damage from a communicable disease is covered if there

is the “actual presence” of the disease and access to a location is limited by order. Exh. 1 at

P0020. It provides that it will cover “the reasonable and necessary costs incurred by the Insured

at such described location for the: a) Cleanup, removal and disposal of such presence of

communicable disease from insured property....”




                                                  8
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 9 of 30




       32.     The terms “Property damage” and “physical damage” are not otherwise defined in

the Policy.

       33.     “Communicable disease” is defined as a “disease that is transmissible from

human to human by direct or indirect contact with an affected individual or the individual’s

discharges.” Exh. 1 at P0055. The Communicable Disease Section encompasses all diseases

and does not exclude a disease that is caused by a virus.

       34.     The Policy contains a general exclusion for “contamination” which is defined as

“any condition of property due to the actual or suspected presence of any foreign substance,

impurity, . . . pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing

agent, . . . .” Exh. 1 at P0018, P0055.

       35.     Because a disease can be caused by a virus, the word “virus” would naturally be

subsumed into the word disease, and the more specific “communicable disease” provision is an

exception to the more general contamination-by-a-virus exclusion.

       36.     The Period of Liability for the Civil Authority coverage is sublimited to 30 days.

Exh. 1 at P0006. However, MGE further purchased a business interruption extension entitled

“Extended Period of Liability,” Section E. 7, which extends the Period of Liability for Gross

Earnings coverage to “the length of time as would be required with the exercise of due diligence

and dispatch to restore the Insured’s business to the condition that would have existed had no

loss happened....” Exh. 1 at P0039-40. This section carries a Policy sublimit as set forth in the

Declarations of 365 days. Exh. 1 at P0006.

                                          CDC Guidance

       37.     According to the Center for Disease Control and Prevention (CDC), the

coronavirus COVID-19 spreads easily form person to person. The CDC website states:




                                                 9
     Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 10 of 30




       Person-to-person spread

       The virus is thought to spread mainly from person-to-person.

             •   Between people who are in close contact with one another (within about 6
                 feet).
             •   Through respiratory droplets produced when an infected person coughs,
                 sneezes, or talks.
             •   These droplets can land in the mouths or noses of people who are nearby
                 or possibly be inhaled into the lungs.
             •   COVID-19 may be spread by people who are not showing symptoms.

       The virus spreads easily between people

       How easily a virus spreads from person-to-person can vary. Some viruses are
       highly contagious, like measles, while other viruses do not spread as easily.
       Another factor is whether the spread is sustained, which means it goes from
       person-to-person without stopping.

       The virus that causes COVID-19 is spreading very easily and sustainably between
       people. Information from the ongoing COVID-19 pandemic suggest that this virus is
       spreading more efficiently than influenza, but not as efficiently as measles, which is
       highly contagious. In general, the more closely a person interacts with others and the
       longer that interaction, the higher the risk of COVID-19 spread.

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.

(Last accessed June 22, 2020).

       38.       According to the CDC, there are many factors to consider if a person with

COVID-19 has been in a room or facility:

       Current evidence suggests that SARS-CoV-2 may remain viable for hours to days
       on surfaces made from a variety of materials. Cleaning of visibly dirty surfaces
       followed by disinfection is a best practice measure for prevention of COVID-19
       and other viral respiratory illnesses in community settings.

       It is unknown how long the air inside a room occupied by someone with
       confirmed COVID-19 remains potentially infectious. Facilities will need to
       consider factors such as the size of the room and the ventilation system design
       (including flowrate [air changes per hour] and location of supply and exhaust
       vents) when deciding how long to close off rooms or areas used by ill persons
       before beginning disinfection. Taking measures to improve ventilation in an area




                                                 10
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 11 of 30




        or room where someone was ill or suspected to be ill with COVID-19 will help
        shorten the time it takes respiratory droplets to be removed from the air.

https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-

disinfection.html. (Last accessed June 22, 2020).

        39.       According to the CDC, if a confirmed infected person has been in a community

facility, the following actions are recommended:

        Definitions

        Community facilities such as schools, daycare centers, and businesses comprise
        most non-healthcare settings that are visited by the general public outside of a
        household.

        Cleaning refers to the removal of dirt and impurities, including germs, from
        surfaces. Cleaning alone does not kill germs. But by removing the germs, it
        decreases their number and therefore any risk of spreading infection.

        Disinfecting works by using chemicals, for example EPA-registered disinfectants,
        to kill germs on surfaces. This process does not necessarily clean dirty surfaces or
        remove germs. But killing germs remaining on a surface after cleaning further
        reduces any risk of spreading infection.

        Cleaning and Disinfection After Persons Suspected/Confirmed to Have COVID-19
        Have Been in the Facility

        Timing and location of cleaning and disinfection of surfaces

   •    At a school, daycare center, office, or other facility that does not house people
        overnight:

              o    Close off areas visited by the ill persons. Open outside doors and
                  windows and use ventilating fans to increase air circulation in the area.
                  Wait 24 hours or as long as practical before beginning cleaning and
                  disinfection.

              o Cleaning staff should clean and disinfect all areas such as offices,
                bathrooms, common areas, shared electronic equipment (like tablets,
                touch screens, keyboards, remote controls, and ATM machines) used
                by the ill persons, focusing especially on frequently touched surfaces.




                                                   11
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 12 of 30




    https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-

    disinfection.html. (Last accessed June 22, 2020).


                                          Closure Order

        40.     On March 15, 2020, the President of St. Lawrence College in Cornwall, Ontario,

located 4.5 miles from the AMCR, closed the College due to the presence of a positive

coronavirus case at the campus. A student who had recently traveled to New York City had a

test-confirmed case of the coronavirus, COVID-19, a communicable disease. The student’s

attendance at a class while infected resulted in the closure of the campus. According to news

reports, four contacts of the infected person, including one contact at the college itself, were

asked to self-isolate.

        41.     The president of the College stated in a March 17 blog post:

        On Sunday, March 15, 2020, St. Lawrence College (SLC) was informed of a
        confirmed case of COVID-19 in our Cornwall campus community. This
        individual was diagnosed at a local hospital, treated, and is at home under self-
        isolation. Upon receiving this news, SLC took extreme preventative measures to
        ensure our campus community including students, staff, and faculty were not
        exposed.

        These preventative measures included restricting access to campus until further
        notice to determine the extent of possible exposure. Elevated infection prevention
        protocols were undertaken, which included thoroughly cleaning communal spaces
        and specific areas where the individual may have been.

See https://www.stlawrencecollege.ca/about/information-on-covid-19. (Last accessed

June 18, 2020).


        42.     The President of the College ultimately closed the school to all but essential

employees to address the concern over the potential for more exposure of its students and further

damage to the campus facilities. See id. (March 17 blog post). College classes have since




                                                 12
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 13 of 30




moved on-line. To date, the College has not been able to operate as it did prior to the presence of

the disease because the virus continues to be present in the community.

         43.   In response to the reported COVID-19 case and the College closure, the Tribe

decided it had to act. Members of the Tribe’s Emergency Management and Safety Department

met with officials from Mohawk Council of Akwesasne, its Canadian counterpart, where it was

agreed that a joint emergency declaration would be issued for the Akwesasne Territory including

the American reservation. See https://www.srmt-nsn.gov/_uploads/site_files/TCR-2020-17-

Declare-A-State-of-Emergency-for-the-Community-of-Akwesasne.pdf. (Last accessed June 18,

2020).

         44.   In addition, prompted by the incident at the College, on March 15, 2020, members

of Tribal Council contacted the MGE Board Chair and members of the casino management to

ask whether the casino would be closing. Chief Beverly Cook forwarded by text to the Chair of

the MGE Board the St. Lawrence College notice about the incident and the closure. She also

spoke directly to the Chair to ask if the casino intended to close. Similarly, Chief Michael

Conners contacted casino management urging closure because the community sought

reassurance after the incident at the College that the casino would close.

         45.   Separately, the casino management and MGE Board had met and decided AMCR

would continue to operate under the same operational parameters being followed by the

New York state-licensed gaming facilities, i.e., with social distancing measures, limited access

and frequent cleaning. MGE had not yet addressed Council’s concerns.

         46.   On March 16, 2020, the members of the Tribal Council met with MGE

representatives and AMCR management to discuss the need to close the casino. The

management explained that it wanted to continue operating with appropriate measures in place.




                                                13
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 14 of 30




But in that meeting, the Tribal Council raised the issue of the incident at St. Lawrence College as

a matter of serious concern. The casino has many patrons from Cornwall. The Tribal Council

members’ concerns about the Cornwall case were such that the Council advised MGE that it

intended to close the casino.

       47.     On March 16, 2020, the Tribe issued a written order closing the casino at

2:00 a.m. on March 17, 2020. See https://www.srmt-nsn.gov/_uploads/site_files/TCR-2020-18-

Akweasne-Mohawk-Casino-Resort-Closure-Order.pdf. (Last accessed June 18, 2020). The

Tribal Council acted based on the presence of a communicable disease at St. Lawrence College

in Cornwall, Ontario which is only a few miles from the reservation. COVID-19 is inherently

noxious, and its presence renders business and buildings unusable and unsafe. The Closure

Order states in part:

       WHEREAS, it is in the interest of the Tribe to protect its employees, guests to the
       territory, and its property and assets; and

       WHEREAS, public accommodations and meeting places, restaurants and
       businesses that host large gatherings can be a vector for the spread of COVID-19;
       and

       WHEREAS, to prevent exposure to the virus, health officials recommend social
       distancing and avoidance of gatherings in public places; and

       WHEREAS, in cases of buildings that may have had positive coronavirus visitors,
       such buildings must be fully disinfected and can be placed off limits; and

       WHEREAS, the Tribe hosts visitors on its territory from Canada and the United
       States and COVID- 19 cases have been identified in the State of New York, in the
       provinces of Ontario and Quebec and in Cornwall, Ontario; and

       WHEREAS, on Enniskó:wa/March 16, 2020, the Tribal Council executed a Tribal
       Council Resolution to "Declare a State of Emergency for Community of
       Akwesasne" (TCR 2020-17) due to the worldwide outbreak of the COVID-19.

       NOW, THEREFORE, BE IT RESOLVED, in the interest of public health and
       safety and in the interest of preservation of life and property, the Saint Regis
       Mohawk Tribal Council hereby orders the temporary closure of the Akwesasne



                                                14
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 15 of 30




       Mohawk Casino Resort effective Tuesday, Enniskó:wa/March 17, 2020, at
       2:00 a.m. and shall remain closed until further notice is issued by the Tribal
       Council.

       48.     To recover under Section E.2 of the Policy, MGE must show:

               a) an order of a civil authority prohibits access to a location;
               b) provided such order was a direct result of physical damage of the type insured;
               c) at the location or within five miles of the location.

       49.     The Tribal Closure Order meets these criteria. The Order prohibits access to the

location. The Order was issued as a “direct result of physical damage of the type insured.” The

Tribe acted when the active case incident occurred at the College. The College is 4.5 miles

away. The presence of COVID-19 is a “physical damage of the type insured.” The Policy,

Section D.5, expressly includes Communicable Diseases in the Property Damages part of the

Policy. The disease was actually present at the College. The student tested positive and, under

CDC Guidelines, if a positive person has been present, then the disease is present wherever that

person has been and on whatever surfaces with which that person has had contact because of its

longevity.

       50.     When the disease is present, there is a need to restrict access to a building and to

decontaminate due to the presence of a positive individual. Because of the presence of COVID-

19 in the community, the clean-up effort in the College did not result in the school (or the

Casino) being restored to “the condition that would have existed had no loss happened.” In order

to return to the conditions that existed prior to the presence of the disease, those conditions,

being the presence of many people engaged in activities in a safe manner, the College (and the

Casino) will have to invest in modifications of facilities and develop safety protocols that

presumes the presence of many people engaged in activities in a safe environment. Both the




                                                 15
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 16 of 30




AMCR and the College remain closed until they can be safely reopened with appropriate

protocols.

                                 Communications with Defendant

       51.     On March 10, 2020, the New York State Department of Finance sent a notice to

all insurers authorized to do business in New York instructing them to make an examination of

all policies issued in New York to determine if those policies included coverage for business

interruption or civil authority coverage and notify each insured of the policy parameters.

See https://www.hinshawlaw.com/assets/htmldocuments/Alerts/NYDFS%XXX-XX-XXXX.pdf.

(Last accessed June 18, 2020).

       52.     MGE never received any such information from Affiliated FM regarding

coverage under the Policy.

       53.     In an undated memorandum prepared for its adjusters and agents entitled

“Talking Points on the 2019 Novel Coronavirus (2019 nCo-V),” Affiliated FM instructed its

employees use scripted, specific responses to common questions that were being asked by

insureds about their insurance policies, including the standard AFM proVision policy that MGE

had purchased. Exh. 3.

       54.     The “talking points” provides all adjusters with direction on how to respond to

COVID-19 claims including instructing that (a) civil authority coverage is not available for

COVID-19 closures because the civil authority section requires “physical damage” and the

presence of a virus does not qualify; (b) the presence of the coronavirus is “property damage” if

there is the actual presence of a communicable disease, but that same actual presence of the

disease is not to be construed as “physical damage” under the civil authority provision; and (c) if




                                                16
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 17 of 30




coronavirus is present, it is a virus that falls under the more general category of “contamination”

and is therefore completely excluded from coverage under the Policy. Exh. 3 at P0072-73.

       55         The reasoning in the talking points is circular and contradictory because, as is

well known, COVID-19 is a virus that causes a disease, and communicable diseases are

“property damage” which under any construction of the phrase is and must be “physical

damage.” Exh. 3 at P0073.

       56.        The “talking points” memorandum also advises that if an employee at an insured

location has a confirmed medical diagnosis, it would be considered the “actual presence” of the

disease under the communicable disease section of the Policy.

       57.        On March 19, 2020, MGE notified Affiliated FM in writing that it intended to

make a claim under Section E.2 of the Business Interruption Extension Coverage, Civil and

Military Authority for losses incurred due to the issuance of a civil closure order by the Saint

Regis Mohawk Tribe. Members of AMCR were also in contact with their insurance agent to

explain the claim. The insurance agent at that time advised that MGE only had a claim under the

communicable disease section of the Policy and that MGE had to consider the deductible and

sublimit in assessing whether to make a formal claim.

       58.        On March 20, 2020, Defendant acknowledged receipt of MGE’s notification but

rather than describe the claim as one for civil authority closure, Affiliated FM described the

claim as one under the “Communicable Disease” section of the policy. MGE made several

efforts to have Affiliated FM correct this designation of its claim. Defendant failed to respond to

these requests.

       59.        On March 23, 2020, AMCR management spoke to the Affiliated FM adjuster

(William Frost) to explain the basis for MGE’s civil authority claim. The adjuster insisted that




                                                   17
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 18 of 30




the MGE claim could be made only under the communicable disease section of the Policy. He

advised that even if MGE could establish the actual presence of the disease at the Casino, with a

claim limit of $100,000 and a deductible equivalent to two days of losses for business

interruption, MGE likely had no claim to make. Still, he agreed to send to AMCR a request for

information form (RFI) for AMCR to fill out and return.

       60.     Not having received the RFI, on April 8, 2020, AMCR again contacted the

adjuster about the RFI. The adjuster forwarded an RFI for a communicable disease claim. On

April 9, 2020, the attorney for MGE contacted the adjuster by email explaining the MGE claim

was not for communicable disease coverage and asked for the RFI for civil authority coverage.

The requested RFI was never provided.

       61.     On May 4, 2020, unprompted and before MGE had submitted its Sworn

Statement in Proof of Loss, Affiliated FM sent a letter to AMCR that reflected the positions set

forth in the talking points memorandum. Exh. 2. The letter was based on an assumption of facts

that were never presented by MGE.

       62.     The Affiliated FM letter explained that the contract of insurance’s civil authority

provision required “physical loss or damage of the type insured.” The letter suggested that MGE

could not meet this condition for two reasons: the MGE Policy excluded any claim based on

contamination and the presence of the virus was not physical damage. Exh. 2 at P0069.

       63.     The letter then stated the contradictory position that COVID-19 “meets Policy’s

definition of a communicable disease.” Exh. 2 at P0069. Although not quoted in the letter, the

definition of “communicable disease” is “a disease that is transmissible from human to human by

direct or indirect contact with an affected individual or the individual’s discharges.” The letter

went on to repeat Affiliated FM’s pre-scripted position that communicable diseases coverage




                                                 18
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 19 of 30




was the only possible basis for a claim, that MGE has failed to provide information to

substantiate a communicable disease claim, and even if it had, the deductible and sublimit

applied. Exh. 2 at P0069-70.

       64.     On May 12, 2020, MGE via it agent, AMCR, sent a Sworn Statement in Proof of

Loss letter to Affiliated FM detailing the circumstances of the civil authority order issued by the

Tribe and presenting evidence to support its valid claim for coverage under Section E. 2 of the

Policy. Specifically, a civil closure order was issued to AMCR as a direct result of physical

damage of the type insured under MGE’s policy (communicable disease) that occurred at a

location within five miles of the MGE/AMCR location.

       65.     On May 27, 2020, Affiliated FM acknowledged the receipt of the Sworn

Statement.

       66.     On June 15, 2020, MGE through AMCR submitted a supplement to its Sworn

Statement in Proof of Loss to add an additional month of damages. In that letter, MGE requested

that if the talking points were to be used to deny the claim, that a detailed explanation be

provided as to why “property damage” does not constitute “physical damage.”

       67.     Despite the 30-day deadline set out in the Policy for discussion and investigation

of the claim and settlement, Exh. 1 at P0047, as of the date of this Complaint, Affiliated FM has

not responded to the submitted Sworn Statement in Proof of Loss.

                                     CAUSES OF ACTION

                                Count 1 - Declaratory Judgment

       68.     Plaintiff incorporates by reference, as if fully set forth herein, the foregoing

allegations.




                                                 19
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 20 of 30




       69.     MGE entered into a contract with Affiliated FM in which MGE paid premiums in

return for which Affiliated FM promised to reimburse MGE for losses covered by the Policy.

MGE has suffered business interruption losses due to the issuance of a civil closure order, and

such loss is a covered loss under Section E.2 of the Policy.

       70.     MGE complied with all applicable provisions of the Policy, including payment of

the premiums in exchange for coverage under the Policy.

       71.     MGE cooperated at all times in the adjusting of its claim.

       72.     MGE has provided a Sworn Statement in Proof of Loss including substantial

evidence in the form of sworn statements, documents, spreadsheets and calculations to support

its claim for coverage.

       73.     Affiliated FM has arbitrarily and without justification repeatedly refused to

acknowledge MGE’s claim under the Business Interruption-Civil Authority section of the Policy.

Affiliated FM has denied reimbursement for the losses incurred in connection with the covered

business losses related to the Closure Order and the interruption of its business stemming from

the order. Affiliated FM has consistently claimed without justification that MGE may make a

claim only under the Communicable Disease section of the Policy.

       74.     An actual case or controversy exists regarding MGE’s rights under the Policy and

Affiliated FM’s obligations under the Policy to reimburse MGE for the full amount of losses

incurred in connection with Closure Order and the ensuing interruption of its business, AMCR,

stemming from the order.

       75.     As a result of the aforesaid, MGE is entitled to a declaration that: (a) the presence

of a communicable disease is “physical damage” and (b) that MGE’s claim falls within the terms

of the Business Interruption-Civil Authority section of the Policy.




                                                20
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 21 of 30




                                  Count 2 - Breach of Contract

       76.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

the foregoing paragraphs.

       77.     The Policy is an insurance contract under which Affiliated FM was paid

premiums in exchange for its promise to pay MGE losses for claims covered by the Policy, such

as business interruption losses incurred as a result of a government order forcing its business,

AMCR, to close.

       78.     MGE has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy.

       79.     MGE provided prompt notice of its claim to Defendant.

       80.     MGE has cooperated at all times in the adjusting process and has otherwise

fulfilled any conditions precedent to payment.

       81.     Affiliated FM has failed to comply with its contractual insurance coverage

obligations pursuant to the Policy’s clear and unambiguous terms which allow a claim for

business interruption for earnings losses when such losses are due to a civil closure order.

       82.     Affiliated FM has failed in its duties of good faith and fair dealing under the

insurance contract and State law by: (a) failing to inform MGE of the terms of its policy as

instructed by the New York Department of Financial Services, (b) failing to respond to repeated

requests for forms necessary to make a claim under the Civil Order section of the policy,

(c) repeatedly defining MGE’s claim contrary to the facts provided by MGE, (d) denying the

request to cover MGE’s losses by using a prepared and preconceived rational that the Insurer

intended apply to all claims for COVID-19 coverage, specifically to deny civil authority

coverage under specious reasoning, and, (e) generally denying MGE is covered under the Policy




                                                  21
       Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 22 of 30




without having the full set of facts and without making an effort to learn the facts, e.g., no

inspection, no request for records, and otherwise.

          83.   By its conduct, Defendant violated the implied covenant of good faith and fair

dealing in its claim handling.

          84.   Because the casino is closed for business but intends to reopen in the future, MGE

continues to incur expenses to keep the essential functions of the AMCR going including

payments of utilities, security and maintenance. While MGE managed to negotiate the

suspension of numerous payments to vendors, some vendors continue to insist on payment.

Even if some vendors have agreed to suspension of payments on contracts, this only means that

MGE will owe a significant amount of money in the future which it may not have since it has

been steadily drawing down its reserves due to the lack of a fair and/or prompt adjustment of its

claims.

          85.   MGE has had to lay off most of its work force. As a self-insured entity for this

purpose, MGE must make millions of dollars in unemployment payments to the State of

New York for its laid-off workers.

          86.   MGE has had to renegotiate its current financing arrangement with its bank to

include very strict terms with deferred payments being added to a future balloon payment.

          87.   MGE has also delayed making millions of dollars in payments to the State of

New York owed under its Tribal State Gaming Compact. Those payments too will be coming

due.

          88.   To date, MGE is using its limited cash reserves to pay for these continuing

expenses and has drawn down $6.945 million in funds to cover these ongoing expenses.




                                                 22
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 23 of 30




       89.     In these circumstances, it is also likely that MGE will exhaust the cash reserve

funds it is using now to keep the AMCR in some semblance of order until a re-opening. It is

forecast that by September, having accessed most of its cash reserves, MGE will have to take out

a loan, if it even qualifies at that time, to continue with even more limited operations.

       90.     Affiliated FM understood that if it denied business interruption coverage intended

to provide needed funds at a time when MGE’s business was fully suspended, that MGE would

be forced to cover lost income, ongoing expenses and extra expenses using other sources of

funds. MGE’s lost income and MGE’s drawdown of these cash reserves to cover expenses, a

drawdown that is an ongoing monetary loss, is a direct and foreseeable consequence of

Affiliated FM’s wrongful conduct in refusing to provide the business interruption coverage to

which MGE is entitled..

       91.     The loss of these reserves, being used in place of insurance coverage, is a

significant damage that was contemplated by the parties at the time of the contracting because

wrongful conduct by the Insurer in refusing to provide business interruption coverage would

necessarily cause MGE additional monetary losses.

       92.     By denying coverage for the business interruption losses incurred by MGE in

connection with the Closure Order, Affiliated FM has breached its contractual coverage

obligations under the Policy. As a result of the breach, MGE has proximately sustained

substantial compensatory and consequential damages.

                Count 3 – Violation of New York General Business Law § 349

       93.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

the foregoing paragraphs.




                                                  23
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 24 of 30




       94.     New York General Business Law § 349(a), entitled Deceptive acts and practices

unlawful, declares that “[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service in this state are hereby declared unlawful.”

       95.     The all-risk insurance Policy at issue is a standard form contract prepared by

Affiliated FM entitled the “proVision” policy that is offered to businesses generally for

commercial real property coverage.

       96.     There was no negotiation between MGE and Affiliated FM to include specific

terms or coverage different from the standard form. MGE worked only with an insurance agent

in its dealings with Affiliated FM.

       97.     Affiliated FM markets itself as catering to the needs of businesses with

exceptional service and knowledge:

       AFM's experienced and knowledgeable engineers are experts at
       identifying loss drivers for specific industries and helping our clients
       mitigate them. And our production underwriters are skilled at helping you
       and your broker craft a policy tailor-made for your business. AFM
       coverage can be customized to cater to the needs and challenges specific
       to your business by adding one or more endorsements to your proVision®
       policy.

See https://www.affiliatedfm.com/property-coverage/industries. (Last accessed June 20, 2020).

       98.     To the world, including consumers in New York, Affiliated FM publicly and

falsely advertises itself as “responsive,” “ready to work hard,” and that it ensures “fast” claims

resolutions:

       We take claims handling seriously, and strive to be the best in the
       business. When an event occurs, we are dedicated to getting businesses
       back to work as quickly and efficiently as possible. We have a highly
       responsive and empowered claims staff ready to work hard for businesses
       and ensure fast and reliable claims resolutions.

       Our claims handling process is streamlined for the middle market. This
       allows for a nimbleness you won't find in other commercial insurance



                                                 24
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 25 of 30




       companies. With AFM, you can file a claim with the confidence you'll
       receive fair and equitable settlements, prompt on-site loss guidance and
       rapid back-to-business strategies.

See https://www.affiliatedfm.com/claim-handling/overview. (Last accessed June 20, 2020).

       99.     These statements of alleged fact are intended to induce prospective insureds such

as MGE to enter into contracts of insurance and pay significant premiums to Affiliated FM.

These statements are false, are directed to the New York public at large via the Internet, and are

detrimental to the public interest.

       100.    Affiliated FM also admits that its proVision contract of insurance offers broad all-

risk coverage and contends that its coverage language is “clear and straightforward” in order to

ensure “contract certainty:”

       Our proVision® policy offers broad all-risk coverage in a comprehensive
       yet easy-to-navigate form. The document is concise and the policy
       language is clear and straightforward, ensuring contract certainty. In
       addition to covering Real Property, Personal Property and Business
       Interruption, the base proVision platform offers numerous advantages,
       including coverage for first-party property cyber loss, equipment
       breakdown and supply chain disruption.

See https://www.affiliatedfm.com/property-coverage/provision-policy. (Last accessed

June 20, 2020).

       101.    Despite the marketing assurances that it would process claims honestly, fairly and

with clarity, in their words, “fair and equitable settlements, prompt on-site loss guidance and

rapid back-to-business strategies,” when MGE notified Affiliated FM that it intended to make a

claim for the closure of AMCR under the civil authority section of the Policy, Affiliated FM

engaged in a pattern of misdirection and deception in its efforts to steer MGE to one type of

coverage under the Policy, communicable disease, knowing that this coverage would not result

in any payment for losses.




                                                25
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 26 of 30




       102.    Despite direct statements by the policyholders such as MGE that they were

claiming damages under the civil authority coverage, the attempts to steer policy holders to the

communicable disease section was a result of Affiliated FM’s development of a strategy to

systemically mischaracterize MGE’s claim and the claims of other policyholders as falling under

the communicable disease section of the Policy knowing this section of the policy would protect

the insurer by limiting claims with sublimits.

       103.    More recently, the CFO of Affiliated FM, Kevin Ingram, stated in an interview

with CFO Magazine that because of the way the Affiliated FM polices are written, it has very

little exposure to COVID-19 claims. The CFO asserted that communicable disease claims will

be limited by policy sublimits. According to the article:

       Because of the policy sublimits, FM Global won’t be on the hook for a
       devastating financial blow from communicable disease claims. The company is
       sitting on almost $15 billion of capital, and the potential claims are no more than
       the tens of millions of dollars, according to Ingram.

See https://www.cfo.com/risk-management/2020/03/insurer-fields-communicable-disease-

claims. (Last accessed June 23, 2020).

       104.    The CFO stated that civil order claims will be denied because “there has to be a

discrete insurable event that caused the loss. Notably, the policy doesn’t cover government-

mandated closures, such as in the current case of restaurants and bars in many jurisdictions.” But

the CFO did agree that a civil order claim might be valid, acknowledging that “There had to have

been someone who was actually on-site with the disease.” Id.

       105.    To carry out the scheme to avoid paying legitimate business interruption claims,

Affiliated FM engaged in a pattern of deception by preparing and circulating a talking points

memorandum that set forth prepared and pre-scripted answers for all of its adjusters to use when




                                                 26
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 27 of 30




addressing COVID-19 claims by any of its policyholders that would result in a predetermined

result—a denial—without investigation into the particular facts of the policyholder’s claim.

       106.    Affiliated FM instructed its adjusters to interpret the policy in a contradictory-to-

its-terms and deceitful manner so that COVID-19 claims will be permitted as “property damage”

under the communicable disease section of the Policy which allows claims for the presence of a

transmissible disease. But all other COVID-19 claims are to be denied on two grounds – that

COVID-19 is a virus which falls under the exclusion for contamination, and while COVID-19

may be “property damage,” it is not ”physical damage” under the Policy’s civil authority section.

       107.    Affiliated FM used these talking points to prepare the May 4, 2020 letter to

plaintiff, which mirrored the talking points rationale for denial of coverage. These talking points

have been used as a basis to deny coverage to other policyholders. See, e.g., Treasure Island v.

Affiliated FM Ins. Co., Dkt. No. 20-cv-00965 (D. Nev. Complaint filed May 28, 2020), attaching

talking points memorandum and alleging deceitful practices in using the memorandum to deny

claim by mischaracterization and misdirection of claim).

       108.    Despite MGE having established that there was an actual COVID-19 positive

person at the College (a circumstance the Affiliated FM CFO acknowledged would be a basis for

civil authority coverage), that the Tribe closed the AMCR because of that communicable disease

incident, and that the College is within five miles of the AMCR, Affiliated FM has relied on

these deceptive practices to obfuscate, delay and deny in addressing MGE’s claim for coverage,

thereby causing MGE to suffer substantial monetary losses. As a consequence, MGE is entitled

to both compensatory and punitive damages.




                                                 27
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 28 of 30




                                            Count 4 – Fraud

       109.      Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

the foregoing paragraphs.

       110.      MGE entered into a contract with Affiliated FM with the expectation that

Affiliated FM would act in good faith and fair dealing in assessing MGE’s claim for coverage.

       111.      The talking points memorandum establishes that Affiliated FM had no intention

of acting in good faith and in fact, created a pre-conceived and prepared basis for denial of any

and all COVID-19 claim that may be related to civil closure orders.

       112.      Affiliated FM engaged in an egregious pattern of misconduct aimed at MGE and

more broadly at the public, that is, any company that purchased a standard form policy from

Affiliated FM, when it concocted a falsified and pre-scripted basis for denial of coverage that is

contradictory and nonsensical and meant to deter claims or to steer claims to a section of the

Policy where denial is assured.

       113.      Affiliated FM never sought to investigate the MGE claim, and it engaged in

actions such as development and use of the talking points against MGE that show Affiliated FM

had no intention of fulfilling its contract, no matter the facts. Affiliated FM’s other acts

substantiating fraud include failing to respond timely to MGE’s requests and Sworn Statement in

Proof of Loss; creating the fraudulent “talking points” memorandum; using the “talking points”

rationale to deny and or disregard myriad claims of similarly-situated insured across the

United States; empowering and instructing its adjusters to provide false information to MGE and

its agent in the processing of the claim; scheming to avoid liability for civil closure order claims;

and otherwise.




                                                    28
      Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 29 of 30




       114.    The aforesaid conduct proximately caused damages to MGE, and therefore

Affiliated FM should be liable for compensatory and punitive damages, as well as costs and

attorneys’ fees relative to MGE’s claim.



                                    PRAYER FOR RELIEF

       Wherefore, MGE prays for the following relief against Affiliated FM:

       1. Pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaratory judgment from this Court

declaring the following:

       (a) the presence of a communicable disease is physical damage of the type insured under

MGE’s Policy, and MGE’s claim meets the requirements of Section E.2 of the Policy;

       (b) MGE’s losses incurred in connection with the Closure Orders and the ensuing

interruption of its business are insured losses under the Policy’s Civil Authority Section E.2;

       (c) Affiliated FM shall not deny coverage on the ground that the only policy sections

available to MGE are Sections D.5 and E.3, relating to Communicable Diseases;

       (d) Affiliated FM shall not deny coverage on the ground that the policy excludes claims

based on viruses when the Policy covers communicable diseases;

       (e) Affiliated FM is obligated to pay MGE for the full amount of the business interruption

losses incurred and related to the Closure Order and the necessary interruption of its business,

including coverage under the Extended Liability Period until the Closure Order is rescinded or

the AMCR is otherwise able to re-open safely in an amount of lost gross earnings to date to be

determined by the Court and which is well in excess of $75,000.

       2. A finding that Affiliated FM breached the contract and an award of damages in the

amount of at least $15,261,256, which is the amount of lost gross earnings to date, and other




                                                29
     Case 8:20-cv-00701-DNH-DJS Document 1 Filed 06/23/20 Page 30 of 30




such sums as may supplement this amount going forward, together with consequential damages

in the amount of $6,945,415, as well as expenses and attorneys’ fees.

       3. A finding that Affiliated FM violated NY General Business Law § 349 and an order

awarding compensatory and punitive damages, as well as attorneys’ fees and expenses to MGE.

       4. A finding that Affiliated FM engaged in fraud and an award of punitive damages.

       4. Other such relief as the Court may find just and proper.



          PLAINTIFF RESPECTFULLY DEMANDS A TRIAL BY JURY

       Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

Dated: Buffalo, New York
       June 23, 2020
                                      Respectfully submitted,

                                                            /s
                                      Marsha K. Schmidt, Attorney-at-Law
                                      Marsha K. Schmidt Bar Number: 512364
                                      Lead Counsel for Plaintiff Mohawk Gaming Enterprises, LLC
                                      14928 Perrywood Drive
                                      Burtonsville, MD 20866
                                      Telephone: (301) 949-5176
                                      Fax: (301) 949-5176
                                      E-mail: marsha@mkschmidtlaw.com




                                      Lisa A. Coppola, Esq.
                                      Lisa A. Coppola Bar Number: 513450
                                      Co-counsel for Plaintiff Mohawk Gaming Enterprises, LLC
                                      The Coppola Firm
                                      3960 Harlem Road
                                      Buffalo, NY 14226
                                      Telephone: (716) 839-9700
                                      Fax: (716) 408-9220
                                      E-mail: lcoppola@coppola-firm.com


                                                 30
